                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION




STEPHANIE FLORES,                            )
                                             )
               Plaintiff,                    )
                                             )     CIVIL ACTION NO.
VS.                                          )
                                             )     3:18-CV-0924-G (BT)
PENNYMAC LOAN SERVICES, LLC,                 )
                                             )
               Defendant.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

September 4, 2019. The district court has reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court ACCEPTS

the findings, conclusions, and recommendation of the United States Magistrate

Judge.

         SO ORDERED.

September 25, 2019.




                                         ___________________________________
                                         A. JOE FISH
                                         Senior United States District Judge
